DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 06/10/2021. Claims 1-13 and 15-21 are currently pending in the application. An action follows below:
Claim Objections
Claim 4 is objected to because of the following informalities: “an interface response time” in line 3, “a first response time” in line 4, and “a second response time” in lines 4-5 should be changed to -- a screen response time --, -- a first screen response time --, and “a second screen response time – so as to be consistent with ¶ 162 of the specification. Note that the specification does not explicitly define what an interface response time is. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “program causes” in line 12 should be changed to -- program is executed by the processor to cause -- because the program is a mere data code and can’t perform function without executed by the processor. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “an interface response time” in line 3, “a first response time” in line 4, and “a second response time” in line 5 should be changed to -- a screen response time --, -- a first screen response time --, and “a second screen response time – so as to be consistent with ¶ 162 of the specification. Note that the specification does not explicitly define what an interface response time is. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “program causes” in line 12 should be changed to -- program is executed by the processor to cause -- because the program is a mere data code and can’t perform function without executed by the processor. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “program further causes” in line 2 should be changed to -- program is further executed by the processor to cause -- because the program is a mere data code and can’t perform function without executed by the processor. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “determining the first device status” in line 1 should be changed to -- said determining the first device status -- and “determining the second device status” in line 3 should be changed to -- said determining the second device status – in order to clarify the claimed features. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “determining the first response threshold” in line 2 should be changed to -- said determining the first response threshold -- and “determining the second response threshold” in line 4 should be changed to -- said determining the second response threshold -- in order to clarify the claimed features. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: “program further causes” in line 12 should be changed to -- program is further executed by the processor to cause -- because the program is a mere data code and can’t perform function without executed by the processor and “and” in line 8 should be deleted as there is another “and” in line 17. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebihara et al. (US 2020/0168182 A1 or corresponding WO 2019017153 A1; hereinafter Ebihara; see the US publication for the following citations.)
As per claim 11, Ebihara discloses an electronic device (see at least any of Figs. 1, 5-14, disclosing an electronic device 100) comprising: 
a curved screen configured to receive an operation of the user (see at least any of Figs. 1, 5-14; ¶ 77, disclosing a curved screen [13, 20] configured to receive an operation of the user;)
a gyroscope sensor (see at least ¶ 76, disclosing motion sensor including an angular velocity sensor as a gyroscope sensor;) 
a gravity sensor (see at least ¶ 76, disclosing the motion sensor including an acceleration sensor; ¶ 82 and ¶ 84, disclosing the acceleration sensor, as a gravity sensor, configured to detect a gravity direction and a posture of the electronic device,) wherein the gyroscope sensor and the gravity sensor are collectively configured to: 
 	collect first status data of the electronic device at a first moment when the electronic device is held by a user (see at least any of Figs. 5, 6, 8-11, 13, 14, 19, 20; ¶ 82, disclosing the motion sensor collecting first status data of the electronic device at a first moment when the electronic device is held by a user in a vertical posture corresponding to the portrait state of the electronic device;) and 
 	collect second status data of the electronic device at a second moment when the electronic device is held by the user, wherein the second moment is after the first moment (see at least any of Figs. 7, 12, 18, 21, 22; ¶ 82, disclosing the motion sensor collecting second status data of the electronic device at a second moment when the electronic device is held by the user in a horizontal posture corresponding to the landscape state of the electronic device, wherein the second moment is after the first moment;)
a pressure sensor disposed in a first side area of the curved screen (see at least any of Figs. 3, 8-11, 13, 14, 19, 20, disclosing a pressure sensor 21 disposed in a first side area of the curved screen;)
a memory configured to store a computer-readable program (see at least Fig. 2; ¶¶ 70-71, disclosing a store section 12 including a memory configured to store a computer-readable program;) 
a processor coupled to the memory (see at least Fig. 2, disclosing a processor 11 coupled to the memory of the store section 12,) wherein the computer-readable program causes the processor to: 
determine, based on the first status data, that the electronic device is in a portrait state at the first moment (see at least any of Figs. 5, 6, 8-11, 13, 14, 19, 20; ¶ 82, disclosing to determine, based on the first status data, that the electronic device is in a vertical posture corresponding to the portrait state at the first moment;)
determine, based on the portrait state, that a virtual volume button of the electronic device is located in a first touch operation area (see at least Figs. 8-11, 13, 14, 19, 20; ¶¶ 96-101, disclosing to determine, based on the portrait state, that a GUI 6 including a virtual volume up/down button of the electronic device is located in a first touch operation area;)
determine that a first operation received by the curved screen acts on the first touch operation area (see at least Fig. 17; ¶¶ 143-144;)
respond when the first operation meets a specified condition (see at least Fig. 17; ¶¶ 143-144;) 
determine, based on the second status data, that the electronic device is in a landscape state (see at least any of Figs. 7, 12, 18, 21, 22; ¶ 82, disclosing to determine, based on the second status data, that the electronic device is in a horizontal posture corresponding to the landscape state of the electronic device;)
adjust, based on the landscape state, the virtual volume button of the electronic device from the first touch operation area to a second touch operation area, wherein a second location of the second touch operation area is different from a first location of the first touch operation area (see at least any of Figs. 12, 18, 21, 22; ¶¶ 106-108, 113, disclosing to adjust, based on the landscape state, the virtual volume button [see the above discussion or ¶ 100 for the virtual volume button] of the electronic device from the first touch operation area to a second touch operation area, wherein a second location of the second touch operation area is different from a first location of the first touch operation area;)
determine that a second operation is received by the curved screen acts on the second touch operation area (see at least Fig. 17; ¶¶ 143-144;) and 
respond when the second operation meets a second specified condition (see at least Fig. 17; ¶¶ 143-144.)

	As per claim 12, Ebihara discloses the curved screen further configured to display prompt information indicating a location of the virtual volume button in the second touch operation area (see at least Figs. 13, 21, 22, disclosing the curved screen further configured to display guide 8, as prompt information, indicating a location of the virtual volume button [see the above discussion or ¶ 100 for the virtual volume button] in the second touch operation area.)

As per claim 13, Ebihara discloses the computer-readable program further causing the processor to be configured to: 
 determine, based on third status data that is collected by the gyroscope sensor and the gravity sensor when the electronic device is held by the user at a third moment, that the electronic device is in the portrait state (see at least any of Figs. 5, 6, 8-11, 13, 14, 19, 20; ¶ 82, disclosing to determine, based on third status data that is collected by the gyroscope sensor and the gravity sensor when the electronic device is held by the user in a vertical posture corresponding to the portrait state at the third moment;) and 
adjust, based on the portrait state, the virtual volume button of the electronic device from the second touch operation area to the first touch operation area (see at least Figs. 8-11, 13, 14, 19, 20; ¶¶ 96-101, disclosing to adjust, based on the portrait state, the virtual volume button of the electronic device from the second touch operation area to the first touch operation area.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN108111689 A; see the attached English translation for the following citations) in view of Zhang et al. (CN207037545 U; hereinafter Zhang; see the attached English translation for the following citations.)
As per claims 1 and 6, Gu discloses an electronic device and an associate method implemented by the electronic device (see at least page 5:24-28, disclosing an electronic device, such as a smart phone and a tablet computer, and an associate method implemented by the electronic device) comprising:
a  screen configured to receive a first operation and a second operation of the user (see at least Fig. 4; page 13:3-31, disclosing a screen comprising an integrated touch display panel; further see page 5:30-33, disclosing the screen configured to receive from the user a first operation, e.g., when the electronic device is in a vertical screen working mode or a portrait state, and a second operation, e.g., when the electronic device is in a horizontal screen working mode or a landscape state;)
a gyroscope sensor (40) (see at least Fig. 4; page 12:19-20;)
a gravity sensor (see at least Fig. 4; page 12: 13-17, disclosing an acceleration sensor 30 as a gravity sensor in light of ¶ 85 of the specification of this application,) wherein the gyroscope sensor and the gravity sensor are collectively configured to: 
 	collect first status data of the electronic device at a first moment when the electronic device is held by a user (see at least step S21 of Fig. 2; page 10:10-23, disclosing the gyroscope sensor and the acceleration/gravity sensor collectively configured to collect first status data of the electronic device at a first moment when the electronic device is held by a user in a first vertical screen working mode or a portrait state;) and 
 	collect second status data of the electronic device at a second moment when the electronic device is held by the user, wherein the second moment is after the first moment (see at least Fig. 2, specifically at least step S25 of Fig. 2; page 10:29-34, disclosing the gyroscope sensor and the acceleration/gravity sensor collectively configured to collect second status data of the electronic device at a second moment when the electronic device is held by the user in a second horizontal screen working mode or a landscape state, wherein the second moment is after the first moment;)
a pressure sensor disposed see at least page 1;) 
a memory configured to store a computer-readable program (see at least Fig. 4; page 12:28-38, disclosing a memory 50 configured to store a computer-readable program;) and
a processor (60) coupled to the memory (50) (see at least Fig. 4,) wherein the computer-readable program causes the processor to: 
 	determine, based on the first status data that, a first device status when the electronic device is held by a user at a first moment (see Fig. 2, at least steps S21-S22; page 10:10-23, disclosing to determine, based on the first status data that, a first device status the electronic device is held by a user in a first vertical screen working mode or a portrait state at a first moment; also see steps S11-S12 of Fig. 1 and the corresponding description on pages 7-8;)
  	determine a touch parameter of see Fig. 2, at least step S23; page 10:24-26, disclosing to determine a touch parameter of the screen as a first response threshold based on the first device status; also see step S12 of Fig. 1 and the corresponding description on pages 7-8;)
	receive a first operation of the user see Fig. 2, at least step S23; page 10:24-26, disclosing to receive a first operation of the user on the screen; also see step S12 of Fig. 1 and the corresponding description on pages 7-8;)
 	determine that the first operation meets or exceeds the first response threshold (see Fig. 2, at least step S23; page 10:24-26, disclosing to determine that the first operation meets or exceeds the first response threshold; also see step S12 of Fig. 1 and the corresponding description on pages 7-8;)
	respond to the first operation (see Fig. 2, at least step S23; page 10:24-26, disclosing to respond to the first operation; also see step S12 of Fig. 1 and the corresponding description on pages 7-8;)
	determine, based on the second status data, a second device status when the electronic device is held by the user at a second moment after the first moment (see Fig. 2, specifically at least steps S24-S25 of Fig. 2; page 10:27-34, disclosing to determine, based on the second status data, a second device status when the electronic device is held by the user in a second horizontal screen working mode or a landscape state, at a second moment after the first moment; also see step S11 of Fig. 1 and the corresponding description on page 7;)
	adjust the touch parameter from the first response threshold to a second response threshold based on the second device status, wherein a value of the first response threshold is different from a value of the second response threshold (see Fig. 2, specifically at least steps S24-S26 of Fig. 2; page 10:27-37, disclosing to adjust the touch parameter from the first response threshold to a second response threshold based on the second device status, wherein a value of the first response threshold is different from a value of the second response threshold; also see TABLE 1 on page 6 and TABLE on pages 8-9;)  
 	receive a second operation of the user see Fig. 2, specifically at least step S26; page 10:35-37, disclosing to receive a second operation of the user on the screen; also see step S13 of Fig. 1 and the corresponding description on page 8;)
 	determine that the second operation meets or exceeds the second response threshold (see Fig. 2, specifically at least step S26; page 10:35-37, disclosing to determine that the second operation meets or exceeds the second response threshold; also see step S13 of Fig. 1 and the corresponding description on page 8;) and 
 	respond to the second operation (see Fig. 2, specifically at least step S26; page 10:35-37, disclosing to respond to the second operation; also see step S13 of Fig. 1 and the corresponding description on page 8.)

Accordingly, Gu discloses all limitations of these claims except that Gu discloses the screen, but is silent to the screen curved and Gu discloses the pressure sensor disposed under the screen, but is silent to the pressure sensor disposed in a first side area and the touch applied to the side area.

However, in the same field of endeavor, Zhang discloses a related electronic device (see any of Figs. 2, 4-6; page 4:27-30) comprising a curved screen (211) (see at least Fig. 2; page 2:44) and a pressure sensor disposed in a first side area of the curved screen so that the user’s touch is applied to the first side area (see at least Fig. 2; page 2:46-50; page 3:9-11; and page 3:19-24, disclosing a touch/pressure sensor [2121, 21121] disposed in a first side area (2112) of the curved screen [211] so that the user’s touch is applied to the first side area,) thereby at least increasing the size of the screen without limited by the touch/pressure sensor in the side area of the curved screen and enhancing the three-dimensional display effect of the curved screen (see at least page2:51 to page 3:8.)
  
Gu, as discussed above, discloses the screen, but is silent to the screen curved and discloses the pressure sensor disposed under the screen, but is silent to the pressure sensor disposed in a first side area and the touch applied to the side area. Zhang, as discussed above, discloses all missing features of Gu with the benefit of at least increasing the size of the screen without limited by the touch/pressure sensor in the side area of the curved screen and enhancing the three-dimensional display effect of the curved screen. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Gu electronic device to obtain the curved screen, the pressure sensor disposed under the screen, and the touch applied to the side area, in view of the teaching in the Zhang reference, to improve the above modified electronic device and associate method of the Gu reference for the predictable result of at least increasing the size of the screen without limited by the touch/pressure sensor in the side area of the curved screen and enhancing the three-dimensional display effect of the curved screen.
	
	As per claims 2 and 7, Gu further discloses when the touch parameter is a pressure parameter, the first operation and the second operation are pressing operations, the first response threshold is a first pressure value, and the second response threshold is a second pressure value (see Gu in the discussion of the rejection of claim 1, further see Gu TABLE 1 on page 6 and TABLE on pages 8-9.)  
As per claims 5 and 10, the above modified Gu further discloses the first side area being an entire side or a part of a side of the curved screen (see Zhang at least Figs. 2, 4, 6.)

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Zhang, and further in view of Hu (CN103218163A; see the attached English translation for the following citations.)
As per these claims, Gu, as discussed in the rejection of claims 1 and 6, discloses when the touch parameter comprises a pressure parameter see Gu Figs. 1-2 and the corresponding description if necessary.) The above modified Gu is silent to first and second sliding distances, as claimed.
However, in the same field of endeavor, Hu discloses a related portable mobile device and an associate method for adjusting volume (see at least “Technical Field” section on page 1,) the device comprising a touch screen and the virtual adjustable volume being anywhere on the touch screen (see at least “Summary of the Invention” section on page 1,) wherein when the touch parameter comprises a pressure parameter and a sliding distance, the first operation and the second operation are pressing and sliding operations, the first response threshold comprises a first pressure value and a first sliding distance, and the second response threshold comprises a second pressure value and a second sliding distance (see at least Figs. 1-2; and the corresponding description, disclosing: when the touch parameter comprises a pressure parameter [[in order to determine touches or contacts along sliding directions and sliding distances]] and a sliding distance, the first operation [e.g., one of volume up or down operations] and the second operation [e.g., another of volume up or down operations] are pressing and sliding operations, the first response threshold comprises a first pressure value [[in order to determine touches or contacts along sliding direction and a sliding distance in accordance with the first operation]] and a first sliding distance in accordance with the first operation, and the second response threshold comprises a second pressure value [[in order to determine touches or contacts along sliding direction and a sliding distance in accordance with the second operation]] and a second sliding distance in accordance with the second operation.)
Gu discloses the electronic device or the mobile terminal such as a mobile phone, a tablet computer, and the like (see at least page 11:35-38,) but is silent to the volume and the adjustable volume of the device. Zhang discloses the related the electronic device or the mobile terminal such as a mobile phone, a tablet computer, and the like (see any of Figs. 2, 4-6; page 4:27-30) and the volume up and down touch buttons for controlling the volume functions (see at least page 3:29-43.) The combination of Gu and Zhang is silent to the sliding distance. Hu, as discussed above, discloses the related device and the associate method of adjusting volume accordance with the sliding distance and sliding direction so as to eliminate misoperations when adjusting the volume and improve the accuracy of volume adjustment (see at least page 3:27-29.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Gu electronic device to further include the sliding distance in the Gu touch parameter so as to adjust volume accordance with the sliding distance and sliding direction, in view of the teaching in the Hu reference, to improve the above modified electronic device and associate method of the Gu reference for the predictable result of eliminating misoperations when adjusting the volume and improving the accuracy of volume adjustment. Accordingly, the above modified Gu in view of Zhang and Hu obviously renders all limitations of these claims.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Zhang, and further in view of Yang (CN106293199A; see the attached English translation for the following citations.)
As per these claims, Gu, as discussed in the rejection claim 1 and 6, discloses the acceleration sensor (30) capable of detecting a motion state of the device including a still mate and a motion state (see at least Fig. 4; page 12: 13-17,) but is silent to “wherein when the first device status is a still state, the second device status is a motion state, the touch parameter comprises a pressure parameter and an interface response time, the first response threshold is a first pressure value and a first response time, the second response threshold is a second pressure value and a second response time, the first response time is less than the second response time, and the first operation and the second operation are pressing operations” as claimed.
However, in the same field of endeavor, Yang discloses a related portable mobile device and an associate method for controlling a touch screen according to the current motion state of the user which causes the motion state of the mobile device (see at least “Technical Field” section on page 1,) the device comprising a touch screen and an acceleration sensor detecting the current motion state of the user causing the motion state of the mobile device including a first device status being a still state when the user rests or is static and a second device status being a motion state when the user walks, runs, and cycles (see at least page 2:7-13,) wherein when the first device status is a still state, the second device status is a motion state, the touch parameter comprises a pressure parameter and an interface response time, the first response threshold is a first pressure value and a first response time, the second response threshold is a second pressure value and a second response time, the first response time is less than the second response time, and the first operation and the second operation are pressing operations (see at least page 2:17 to page 3:5; page 6:4-35, disclosing the motion intensity of the motion state being inversely proportional to the sensitivity of the touch screen, the response range when the touch screen responds to an external touch adjusted according to the current motion state and the operating force or the pressure level being inversely proportional to the sensitivity of the touch screen,) thereby automatically setting the force, the sensitivity and the response range of the touch screen according to the user’s movement state at least to avoid a misoperation for the electronic device in the movement state of the user (see at least page 4:11-22.) 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Gu electronic device to include the above bolded features in the Gu electronic device, in view of the teaching in the Yang reference, to improve the above modified electronic device and associate method of the Gu reference for the predictable result of at least avoiding a misoperation for the electronic device in the movement state of the user. Accordingly, the above modified Gu in view of Zhang and Yang obviously renders all limitations of these claims.

Claims 11-13, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Zhang, and further in view of Ebihara.
As per claim 15, the above modified Gu, as discussed in the rejection of claim 1, discloses the method further comprising: 
determining, based on first status data collected when the electronic device is held by the user at a third moment, that the electronic device is in a portrait state (see the discussion in the rejection of claim 1 with a third moment being similar to the first moment; or see Gu at least Fig. 2, at least steps S21-S22; page 10:10-23, disclosing to determine, based on the first status data that, a first device status the electronic device is held by a user in a first vertical screen working mode or a portrait state at a third moment; also see Gu steps S11-S12 of Fig. 1 and the corresponding description on pages 7-8;)
 see Zhang at least any of Figs. 2, 4, 6; page 2:37-43;) 
determining that a third operation received by the curved screen acts on the first touch operation area (see Gu Fig. 2, at least step S23; page 10:24-26, disclosing to determine that a third operation received by the curved screen acts on the first touch operation area; also see step S12 of Fig. 1 and the corresponding description on pages 7-8;) and 
responding when the third operation meets a specified condition (see Gu Fig. 2, at least step S23; page 10:24-26, disclosing to respond when the third operation meets a specified condition; also see Gu step S12 of Fig. 1 and the corresponding description on pages 7-8;)

Accordingly, the above modified Gu in view of Zhang obviously renders all limitations of this claim including a physical volume button of the electronic device instead of a virtual volume button, as claimed.
However, in the same field of endeavor, Ebihara discloses a related electronic device and an associated method (see at least any of Figs. 1, 5-14, disclosing an electronic device 100 and an associated method,) wherein the method comprising: 
collect first status data of the electronic device at a third moment when the electronic device is held by the user at a third moment, that the electronic device is in a portrait state (see at least any of Figs. 5, 6, 8-11, 13, 14, 19, 20; ¶ 82, disclosing the motion sensor collecting first status data of the electronic device at a third moment when the electronic device is held by a user in a vertical posture corresponding to the portrait state of the electronic device at a third moment;) 
determining, based on the portrait state, that a virtual volume button of the electronic device is located in a first touch operation area (see at least Figs. 8-11, 13, 14, 19, 20; ¶¶ 96-101, disclosing to determine, based on the portrait state, that a GUI 6 including a virtual volume up/down button of the electronic device is located in a first touch operation area;)

determining that a third operation received by the curved screen acts on the first touch operation area (see at least Fig. 17; ¶¶ 143-144;) and 
responding when the third operation meets a specified condition (see at least Fig. 17; ¶¶ 143-144;)

The above modified Gu in view of Zhang, as discussed above, obviously renders a physical volume button of the electronic device instead of a virtual volume button, as claimed. Ebihara further discloses that the operation area including the first touch operation area having the virtual volume button located therein can be appropriately positioned, based on the basis of a change in the holding pattern, either in the portrait state or the landscape state, so that the user conveniently operates the operation area (see at least ¶¶ 21-22; 101-104.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Gu electronic device and method to include the above bolded features in the Gu electronic device and method, in view of the teaching in the Ebihara reference, to improve the above modified electronic device and associate method of the Gu reference for the predictable result of providing the user a locatable operation area, based on the basis of a change in the holding pattern, either in the portrait state or the landscape state, so that the user conveniently operates the operation area. Accordingly, the above modified Gu in view of Zhang and Ebihara obviously renders all limitations of this claim.

	As per claim 16, the above modified Gu in view of Zhang and Ebihara obviously renders the method further comprising: 
 determining, based on second status data collected when the electronic device is held by the user at a fourth moment, that the electronic device is in a landscape state, wherein the fourth moment is after the third moment (see Gu at least Fig. 2, specifically at least step S25 of Fig. 2; page 10:29-34, disclosing the gyroscope sensor and the acceleration/gravity sensor collectively configured to collect second status data of the electronic device at a second moment when the electronic device is held by the user in a second horizontal screen working mode or a landscape state, wherein the second moment is after the first moment; also see Ebihara at least any of Figs. 7, 12, 18, 21, 22; ¶ 82, disclosing to determine, based on the second status data, that the electronic device is in a horizontal posture corresponding to the landscape state of the electronic device;)
adjusting, based on the landscape state, the virtual volume button of the electronic device from the first touch operation area to a second touch operation area, wherein a second location of the second touch operation area is different from a first location of the first touch operation area (see Ebihara at least any of Figs. 12, 18, 21, 22; ¶¶ 106-108, 113, disclosing to adjust, based on the landscape state, the virtual volume button [see the above discussion or ¶ 100 for the virtual volume button] of the electronic device from the first touch operation area to a second touch operation area, wherein a second location of the second touch operation area is different from a first location of the first touch operation area;)
determining that a fourth operation is received by the curved screen acts on the second touch operation area (see Ebihara at least Fig. 17; ¶¶ 143-144;) and 
responding when the fourth operation meets a second specified condition (see Ebihara at least Fig. 17; ¶¶ 143-144.)

	As per claim 17, the above modified Gu in view of Zhang and Ebihara obviously renders the method further comprising: displaying, on the curved screen, prompt information indicating a location of the virtual volume button in the second touch operation area (see Ebihara at least Figs. 13, 21, 22, disclosing the curved screen further configured to display guide 8, as prompt information, indicating a location of the virtual volume button [see the above discussion or Ebihara ¶ 100 for the virtual volume button] in the second touch operation area.)

As per claim 18, the above modified Gu in view of Zhang and Ebihara obviously renders the method further comprising: 
 determining, based on third status data that is collected by the gyroscope sensor and the gravity sensor when the electronic device is held by the user at a fourth moment, that the electronic device is in the portrait state, wherein the fourth movement is after the third movement (see Ebihara at least any of Figs. 5, 6, 8-11, 13, 14, 19, 20; ¶ 82, disclosing to determine, based on third status data that is collected by the gyroscope sensor and the gravity sensor when the electronic device is held by the user in a vertical posture corresponding to the portrait state at the fourth moment wherein the fourth movement is after the third movement;) and 
adjusting, based on the portrait state, the virtual volume button of the electronic device from the second touch operation area to the first touch operation area (see Ebihara at least Figs. 8-11, 13, 14, 19, 20; ¶¶ 96-101, disclosing to adjust, based on the portrait state, the virtual volume button of the electronic device from the second touch operation area to the first touch operation area.) 

As per claims 11-13 and 21, see the discussion in the rejections of claims 1 and 15-18 for similar limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Zhang, and further in view of Chung (US 2013/0194176 A1.)
As per claim 19, Gu, as discussed in the rejection of claim 1, discloses that wherein determining the first device status at the first moment comprises determining the electronic device is held by a user in a first vertical screen working mode or a portrait state at a first moment, based on the collected first status data at the first moment (see the discussion in the rejection of claims 1 and 6; or see Gu at least Fig. 2, at least steps S21-S22; page 10:10-23; also see steps S11-S12 of Fig. 1 and the corresponding description on pages) and wherein determining the second device status at the second moment comprises determining the electronic device is held by a user in a second horizontal screen working mode or a landscape state at the second moment, based on the collected second status data at the second moment (see the discussion in the rejection of claims 1 and 6; or see Gu at least Fig. 2, specifically at least steps S24-S25 of Fig. 2; page 10:27-34, disclosing to determine, based on the second status data, a second device status when the electronic device is held by the user in a second horizontal screen working mode or a landscape state, at a second moment after the first moment; also see step S11 of Fig. 1 and the corresponding description on page 7.) The above modified Gu in view of Zhang does not explicitly disclose “determining a first angle between the curved screen and a horizontal plane, and determining a second angle between the curved screen and the horizontal plane,” as claimed.
However, in the same field of endeavor, Chung discloses a related electronic device and an associated method (see at least Figs. 1, 4, disclosing an electronic device 10 and an associated method,) wherein the method comprising: determining the first device status at the first moment comprising determining a first angle between the curved screen and a horizontal plane, and determining the second device status at the second moment comprising determining a second angle between the curved screen and the horizontal plane (see at least Fig. 4; ¶¶ 27-29, disclosing that the method comprises: determining the first device status at the first moment when the electronic device is held by a user in a portrait state at the first movement comprising determining a first angle between the curved screen and a horizontal plane being greater than 10o; and determining the second device status at the second moment when the electronic device is held by a user in a landscape state at the second movement comprises determining a second angle between the curved screen and the horizontal plane being greater than 10o,) thereby improving the problems which occurs when the electronic device is close to a horizontal-lying orientation.
The above modified Gu in view of Zhang does not disclose “a first angle and a second angle,” as claimed. Chung, as discussed above, discloses limitations associated with “a first angle and a second angle,” as claimed, to improve the problems which occurs when the electronic device is close to a horizontal-lying orientation. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Gu electronic device and method to include the above bolded features in the Gu electronic device and method, in view of the teaching in the Chung reference, to improve the above modified electronic device and associate method of the Gu reference for the predictable result of improving the problems which occurs when the electronic device is close to a horizontal-lying orientation.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the above claim objection.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a touchscreen response method of an electronic device having a curved screen and capable of filtering a misoperation of a user, thereby reducing a probability of misoperations on a curved screen in a side area. Claim 20 identifies the uniquely distinct limitations, “determining the first response threshold as a reference value based on the first angle when the electronic device is in a portrait state; and determining the second response threshold as a sum of the reference value and a threshold value based on the second angle.”  The closest prior arts, all discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626